DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is in response to amendment filed on 09/13/2021.
Claims 1-4 and 6-8 has been amended. Claims 1-20 remain pending in the application. 

Response to Amendment

The amendment filed 09/13/2021 has been entered. Claims 1-4 and 6-8 has been amended. Claims 1-20 remain pending in the application. 
Applicant amendment to the Drawings have overcome the objections previously set forth in the Non-Final Office Action mailed on 07/06/2021. The objection has been withdrawn in view of the amended drawings.
Applicant amendment to independent claim 1 have overcome the 35 U.S.C § 101 rejection previously set forth in the Non-Final Office Action mailed on 07/06/2021. The rejection has been withdrawn in view of the amended claims.






Response to Arguments

 Regarding Applicant’s arguments, on page 11-18 of the remark filed on 09/13/2021, on the newly amended limitation of independent claim 1: “an apparatus comprising: a network interface configured to receive storage requests that have been endorsed by blockchain peers of a blockchain; and a hardware processor configured to select a group of the endorsed storage requests to be stored together, order the group of endorsed storage requests with respect to each other based on timestamps, and encode the group of ordered and endorsed storage requests into an image, wherein the hardware processor is further configured to store the encoded image within a data section of a block of the blockchain.”,
	The limitation of independent claim 9: “a method comprising: receiving storage requests endorsed by blockchain peers of a blockchain; selecting a group of the endorsed storage requests to be stored together and ordering the group of endorsed storage requests with respect to each other based on timestamps; encoding the group of ordered and endorsed storage requests into an image; and storing the encoded image within a data section of a block of the blockchain.”,
	The limitation of independent claim 17: “a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform a method comprising: receiving storage requests endorsed by blockchain peers of a blockchain; selecting a group of the endorsed storage requests to be stored together and ordering the group of endorsed storage requests with respect to each other based on timestamps; encoding the group of ordered and endorsed storage requests into an image; and storing the encoded image within a data section of a block of the blockchain.”, arguments are not persuasive.
	Applicant argues on page 14 paragraph 2 that the cited references fail to expressly or inherently disclose or make obvious the amended features that select a group of the endorsed storage requests to be stored together, order the group of endorsed storage request with respect to each other based on timestamps. Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. Bartolucci teaches on Par. (0060) the storage requests or transaction being stored in a set, the wording of the claimed limitation to be stored together can be broadly and reasonable interpreted that the storage request or transaction are to be stored in a group, set, bunch or the like thereof. Bartolucci further teaches on Par. (0056) the group or subset of stored request or transactions to be based on a timestamp and on Par. (0082) the implementation of a storage request corresponding to a timestamp in the order in which the transaction arrives or is sent. Bartolucci further explain on Par. (0062) the ordering of the storage request based on time, Bartolucci describes each transaction waiting at a designated time associated to the subsequent storage request or transaction ahead of it to be sent and received. This illustrates a particular order to each storage request. In reference to the Applicants interpretation to the limitation “endorsed”, Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. The wording of the limitation endorsed can 

	Applicant argues on page 15 paragraph 5 that the cited references fail to expressly or inherently disclose or make obvious the amended features that encode the group of ordered and endorsed storage request into an image, wherein the hardware processor is further configured to store the encoded image within a data section of a block of the blockhain. Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. Bartolucci does not explicitly teach the claimed limitation above, however Miller teaches on Par. (0063) an encoding process into an image and on Par. (0035) a storage request or transaction that contains a form of identification in a fingerprint. Miller further teaches on Par. (0067) that the transaction that includes the fingerprint is encoded into an image. Miller also addressed on Par. (0034) the ordering of the storage request in a group corresponding to block numbers in sequential order that are encoded. Miller further explains on Par. (0033) that each storage request or transaction that is in an encoded state are a part of a consensus as well as on Par. (0082) described each storage request or transaction must be agreed by 

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1-4, 7-12, 15-16, 17-19 is/are rejected under 35 U.S.C. 103 as being
unpatentable over Bartolucci, et al. (U.S Pub. No. 20200403899, hereinafter referred to as "Bartolucci") in further view of Miller et al. (U.S Pub. No. 20200162236, hereinafter referred to as "Miller")

	Regarding Independent Claim 1 (Currently Amended), Bartolucci teaches an apparatus comprising: a network interface configured to receive storage requests that have been endorsed by blockchain peers of a blockchain; and (Par. (0012) "The node may include a processor, a network interface to provide network connectivity, and memory. The memory may include processor-executable instructions that, when executed by the processor, cause the processor to carry out the operations described above."; network interface), (Par. (0003) "A blockchain is a consensus-based, electronic ledger which is implemented as a computer-based decentralised, distributed system made up of blocks which in turn are made up of transactions. Each transaction is a data structure that encodes the transfer of control of a digital asset between participants in the blockchain system, and includes at least one input and at least one output. Each block contains a hash of the previous block so that blocks become chained together to create a permanent, unalterable record of all transactions"; storage requests (transactions)). (Par. (0004) "Network nodes that receive a new transaction will quickly try to push that transaction out to other nodes in the network. Before transmitting a new transaction to other nodes, it is "validated", meaning it is checked against a set of criteria to ensure the transaction meets the basic requirements for a proper transaction endorsed storage request (validated transactions) by blockchain peers (nodes of blockchain)), (Par. (0007) "Each node in the network that receives a transaction validates the transaction and subsequently sends it to peer nodes."; receiving endorsed storage request (nodes receiving validated transactions endorsed (validated) by peers (nodes))
a hardware processor configured to select a group of the endorsed storage requests to be stored together, ((Par. (0012) "The node may include a processor, a network interface to provide network connectivity, and memory. The memory may include processor-executable instructions that, when executed by the processor, cause the processor to carry out the operations described above."; processor configured to)), (Par. (0005) "to collect transactions and form them into blocks. The miner then attempts to complete a "proof of work" with respect to the node. Miners throughout the blockchain network compete to be the first to assemble a block of transactions and complete the associated proof of work for that block."; select (collect) endorsed (validated and proof
of work) storage request (block of transactions of a group)). (Par. (0007) "a list of transactions to a peer node and receive a "GETDATA" response message selecting some subset of the transactions advertised in the "INV" message. The node then sends the requested transactions to the peer node"; selecting a group (subset of group of transactions)), (Par. (0060) "Each node is to validate and store the new transactions in their respective local set"; storing storage request (transactions) together (store transaction in their respective local set))
order the group of endorsed storage requests with respect to each other based on timestamps, (Par. (0082) "An RDR table may include additional information,  chosen for relaying a transaction ("ToR timestamp"); and/or counter of the number of instances of the same transaction received by the node."; ordering storage request based on timestamp)). (Par. (0056) "The node then creates outgoing connections to its "entry nodes", and sends to an arbitrarily (e.g. randomly) selected subset of these entry nodes different transactions with approximately the same timestamps."; ordering transactions based on timestamp))
However Bartolucci does not explicitly teach and encode the group of ordered and endorsed storage requests into an image, wherein the processor is further configured to store the encoded image within a data section of a block of the
blockchain.
Wherein Miller teaches and encode the group of ordered and endorsed storage requests into an image, (Par. (0063) "Image file format 400 may be an enhanced file format for storing and/or encoding image represented via image data, i.e., pixel data."; encoding into an image), (Par. (0067) "Image file format 400 may include one or more document fingerprints 420. In some embodiments, image file format 440 may include a fingerprint for the image's current state, i.e., current state fingerprint 422
[ .. ] the fingerprint encoded in current state fingerprint 422 is written into previous state
fingerprint 424."; image includes fingerprint that is encoded), (Par. (0035) ""transaction" may refer to any machine-related event that includes [ .. ] a fingerprint for the current state of the document, updating any information (such as updating the edit history) included in an enhanced file format for the document"; storage request (transaction correlating to fingerprint that are encoded)), (Par. (0033) "The generated transaction storage request (transaction corresponding to fingerprint is encoded)), (Par. (0034) "Encoding a state of a document may include encoding at least one of a fingerprint of the document's state and/or an edit history of the document associated with the document's state. As a non-limiting example, block_ 1 152 encodes document state 1, block_2 154 encodes document state 2, and block_3 156 encodes both document state 3 and document state 4. The other blocks are shown to encode additional states of the document."; encoding storage request (fingerprint corresponding
to transaction) in ordered group), (Par. (0049) "For instance, various functions may be carried out by a processor executing instructions stored in memory."; processor)
	wherein the processor is further configured to store the encoded image within a data section of a block of the blockchain. (Par. (0022) "image data encoding the digital image. Upon obtaining the digital image (or other digital document or asset), a fingerprint (e.g., a cryptographic hash and/or hash value) of a first (e.g., an initial) state of the document is generated and added as a first block to a distributed ledger encoding the first state fingerprint of the document"; storing (adding) encoded image into block of blockchain (distributed ledger)), (Par. (0018) "encoding of digital fingerprints and edit histories for a document, among other things, into an immutable distributed ledger."; encoded image (image with fingerprint that is encoded) store (sent into) blockchain (distributed ledger)), (Par. (0020) 'The blocks of the distributed ledger may be cryptographically linked to ensure that the blocks (and thus the document-state fingerprints encoded in the blocks)"; encoded image (fingerprint inside image) stored in blocks of a blockchain), (Par. (0033) "the block encoding the transaction may be added to the distributed ledger 150 via a distributed consensus of nodes"; encoded image (transaction that includes fingerprint and image) stored (added to) blockchain) (Par. (0049) "For instance, various functions may be carried out by a processor executing instructions stored in memory."; processor)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Miller to the receiving of storage requests that have been endorsed by blockchain peers, a process that selects a group of endorsed storage request to be stored together and ordering the group of endorsed storage request based on timestamps teachings of Bartolucci because of the analogous concept of storing data and the implementation of blockchains as an alternative storage to traditional centralized database systems with the decision of peers to decide the access and authentication of other nodes in the network. Miller includes a process of encoding the group of ordered and endorsed storage request into an image and storing the encoded image in a data section of a block of the blockchain. This is significant because by encoding the storage request into an image and storing the image in a blockchain it solves the issue of transactions with confidential attributed information stored in a blockchain from being visible to other users and applications. This securely protects the integrity of peers/nodes interacting in the blockchain with concerns of vulnerability and risk. By encoding the storage request into an image only trusted and authenticated peers in the blockchain can later decode and prevents unauthorized entities from outside the system to tamper with transactions in the blocks of the blockchain that for instances could be attributed information correlating to medical records, financial transactions and personal data.


Regarding Dependent Claim 2 (Currently Amended), the combination of Bartolucci and Miller teach the apparatus of claim 1, Bartolucci further teaches the apparatus of claim 1, wherein the hardware processor is configured to verify that the endorsed storage requests are endorsed by a consensus of blockchain peers of the blockchain. ((Par. (0049) "Transactions by a node 102 affecting the global ledger are verified by other nodes 102 so that the validity of the global ledger is maintained. The details of implementing and operating a blockchain network, such as one using the Bitcoin protocol, will be appreciated by those ordinarily skilled in the art."; verifying the endorsed storage request (validated transaction)). (Par. (0003) "A blockchain is a consensus-based, electronic ledger which is implemented as a computer-based decentralised, distributed system made up of blocks which in turn are made up of transactions"; by a consensus of peers in the blockchain (nodes in the blockchain consensus based)

Regarding Dependent Claim 3 (Currently Amended), Bartolucci does not explicitly teach the apparatus of claim 1, wherein the hardware processor is configured to encode an entire data section of the block which includes the group of ordered and endorsed storage requests into the image.
Wherein Miller teaches the apparatus of claim 1, wherein the hardware processor is configured to encode an entire data section of the block which includes the group of ordered and endorsed storage requests into the image. (Par. (0034) "block_ 1 152 encodes document state 1, block_2 154 encodes document state 2, and block_3 156 encodes both document state 3 and document state 4. The other blocks are shown to encode additional states of the document. Each block can include a reference or a link to a previous block. Also shown in block_3 156, an encoding a document's state may include a reference or link to a previous encoding of the document's state (e.g., the encoding of document state 4 includes a reference and/or a link to the encoding of document state 3)."; encoding an entire data section of the block (blocks 1-6 especially block 4 with multiple document states that contain images (fingerprints)) (Par. (0071) "In some embodiments, the entirety of the data encoded in image file format 400"; encode an entire (entirety) of data))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Miller to the receiving of storage requests that have been endorsed by blockchain peers, a process that selects a group of endorsed storage request to be stored together and ordering the group of endorsed storage request based on timestamps teachings of Bartolucci because of the analogous concept of storing data and the implementation of blockchains as an alternative storage 

Regarding Dependent Claim 4 (Currently Amended), Bartolucci does not explicitly teach the apparatus of claim 1, wherein the hardware processor is configured to transcode each endorsed storage request into a respective subset of pixels in the image.
Wherein Miller teaches the apparatus of claim 1, wherein the hardware processor is configured to transcode each endorsed storage request into a respective subset of pixels in the image. (Par. (0066) "the image may be semantically segmented, such that at least a portion of the pixels encoding the image may be labeled via a semantic label associated with the various depicted subjects. Pixel semantic data 414 may include the semantic labels for the pixels."; subset of pixels In the image (at least a portion) of pixels encoding the image))

This provides an extra layer of protection for transactions because of the multiple transactions and different subsets of pixels.
The motivation to combine these references is because by transcoding the image into subset of pixels it creates high confidence and credibility in the network that only authorized peers can successfully decode and view the data, this in return promotes freely and secure communication between nodes with assurances that their confidential data that may pertain to medical, financial, and personal data will not be harmed, breached or compromised.

Regarding Dependent Claim 7 (Currently Amended), the combination of Bartolucci and Miller teach the apparatus of claim 1, Bartolucci further teaches the apparatus of claim 1, wherein the hardware processor is configured to hash a value of a previous block and store the hash of the previous block in a header section of the block that is independent of the data section of the block. (Par. (0003) "Each block contains a hash of the previous block so that blocks become chained together to create a permanent, unalterable record of all transactions which have been written to the blockchain since its inception. Transactions contain small programs known as scripts embedded into their inputs and outputs, which specify how and by whom the outputs of the transactions can be accessed. On the Bitcoin platform, these scripts are written using a stack-based scripting language."; contains hash value of previous block), (Par. (0049) "each of which contains a hash of the previous block in the chain. The global ledger is a distributed ledger and each node 102 may store a complete copy or a partial copy of the global ledger. Transactions by a node 102 affecting the global ledger are verified by other nodes 102 so that the validity of the global ledger is maintained."; store hash of the previous block), (Par. (0054) "Once a peer receives a certain transaction, the peer may not accept future relays of the same transaction; for example, the transaction hash may be stored"; storing of hash), (Par. (0051) 'nodes only download the headers of blocks, and not the transactions within each block. These nodes therefore rely on peers to verify their transactions"; header section of block used corresponding to hash during verification), (Par. (0129) "The node 1000 includes a processor 1002, which may include one or more microprocessors, processor)

Regarding Dependent Claim 8 (Currently Amended), Bartolucci does not explicitly teach the apparatus of claim 1, wherein the hardware processor is further configured to control the network interface to transmit the block with the encoded image to a plurality of blockchain peers that are participants of the blockchain.
Wherein Miller teaches the apparatus of claim 1, wherein the hardware processor is further configured to control the network interface to transmit the block with the encoded image to a plurality of blockchain peers that are participants of the
blockchain. (Par. (0106) "a transaction that includes and/or encodes at least a portion of the data included in distributed ledger data 460"; transaction includes encoded image (data)), (Par. (0085) "The node may send along the transaction to other nodes in the ledger network. Upon verification of the transaction via distributed consensus of the nodes, the transaction may be added to the ledger. As indicated throughout, a block in the ledger may store multiple transactions"; transactions with encoded data transmitted (sent) to a plurality of blockchain peers (nodes in ledger network), (Par. (0032) "each node 11 OA-11 OF in the distributed ledger network 100 can operate as a peer to every other node"; blockchain peer correlating to node), (Par. (0033) "the block encoding the transaction may be added to the distributed ledger 150 via a distributed consensus of nodes"; encoded transaction), (Par. (0035) ""transaction" may refer to[ .. ] a fingerprint for the current state of the document, updating any information (such as updating the transaction correlating to fingerprint and blocks), (Par. (0067) "Image file format 400 may include one or more document fingerprints 420. In some embodiments, image file format 440 may include a fingerprint for the image's current state, i.e., current state fingerprint 422. Image file format 440 may include the fingerprint of the image state, i.e., previous state fingerprint 424."; image correlating to transaction (fingerprint)), (Par. (0092) "The block may include any data included in the updated document, e.g., any data included in image file format 400"; block with image), (Par. (0086) "a ledger is written into image file format that includes blocks encoding distributed ledger data 460 for each of the states of the document. The ledger that is encoded in image file format
400"; encoded block), (Par. (0096) "a distributed consensus that verifies data encoded in the block may be received,"; encoded image (block with encoded image)). (Par.
(0044) "Once generated in accordance with consensus rules defined within the consensus module, the node generating the block can send the generated block to the nodes (or designated nodes) to which it is connected."; blocks with encoded image transmitted (sent) to plurality of blockchain peers (nodes))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Miller to the receiving of storage requests that have been endorsed by blockchain peers, a process that selects a group of endorsed storage request to be stored together and ordering the group of endorsed storage request based on timestamps teachings of Bartolucci because of the analogous concept of storing data and the implementation of blockchains as an alternative storage 
blockchain. This is significant because not only is the confidential data securely protected by the encoding of the image but by transmitting it to blockchain peers only trusted, endorsed and validated peers/nodes will have access to decode the image and view the data. This creates stability and maintains the integrity of the system by assuring users in the blockchain network that their data is being securely and safely transmitted to the correct and rightful entity.
The motivation to combine these references is because by transmitting the encoded image to multiple peers in a blockchain it provides a solution that is common to traditional centralized database that limits access to data due to one copy being maintained by the server by securely transmitting the encoded data the verification process is not only completed but it allows multiple peers and device to access the same piece of data simultaneously without risk of overwriting, leaks, or loss of data.
This leads to a more effective and efficient exchange of data by allowing multiple peers in the blockchain the opportunity to access securely protected encoded data with a more flexible and innovative way of storing and communicating data.

	Regarding Claims 9-12 (Original) and Claims 15-16 (Original), claims 9-12 and 15-16 are method claims that recite similar limitations to the apparatus claims of 1-4 and 7-8, and the teachings of Bartolucci and Miller address all the limitations discussed in claims 1-4 and 7-8 and are thereby rejected under the same grounds.


Regarding Claims 17-19 (Original), claims 17-19 are non-transitory computer readable medium claims that recite similar limitations to the apparatus claims of 1-4 and 7-8 and the method claims of 9-12 and 15-16 and the teachings of Bartolucci and Miller address all the limitations discussed in claims 1-4, 7-12 and 15-16 and are thereby rejected under the same grounds.

Claims 5, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartolucci, et al. (U.S Pub. No. 20200403899, hereinafter referred to as
"Bartolucci") and Miller et al. (U.S Pub. No. 20200162236, hereinafter referred to as
"Miller") in further view of Taima et al. (U.S Pub. No. 20170163841, hereinafter referred to as "Taima")

	Regarding Dependent Claim 5 (Original), the combination of Bartolucci and Miller do not explicitly teach the apparatus of claim 1, wherein the image comprises a cyan, magenta, yellow, and key (CMYK) image format which includes at least four different image layers.
Wherein Taima teaches the apparatus of claim 1, wherein the image comprises a cyan, magenta, yellow, and key (CMYK) image format which includes at least four different image layers. (Par. (0077) "the bitmap image data, the printing unit 39 performs a printing process. The printing unit 39 includes: an image forming unit that includes exposing units that perform exposure by emitting laser light in accordance image format comprises CMYK)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Taima to the receiving of storage requests that have been endorsed by blockchain peers, a process that selects a group of endorsed storage request to be stored together and ordering the group of endorsed storage request based on timestamps teachings of Bartolucci and a process of encoding the group of ordered and endorsed storage request into an image and storing the encoded image in a data section of a block of the blockchain teachings of Miller because of the analogous concept of securely protecting communication by encoding confidential data of users in a network. Taima includes an image that consists of a
CMYK format with multiple different image layers. This becomes vital in the encoding process because it makes the confidential data that is encoded harder to decipher with the different layers of images and discourages attackers from gaining access because the data encoded cannot be easily viewed or accessible to users and applications that are not part of the network.
The motivation to combine these references is because by implementing an image format with a CMYK image layers it protects the system as a whole from harmful or malicious attacks and allows the data to be less susceptible to tampering or modifications. This in return creates diversity in the encoding process and allows each image layering to be managed differently from other image layers that lead to peers/nodes in the blockchain distinguishing access to one image layer and denial of 

Regarding Dependent Claims 13 and 20 (Original), claims 13 and 20 are method and non-transitory computer readable medium claims that recite similar limitations to the apparatus of claim 5 and the teachings of Bartolucci Miller and Taima address all the  limitations discussed in claim 5 and are thereby rejected under the same grounds.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Bartolucci, et al. (U.S Pub. No. 20200403899, hereinafter referred to as "Bartolucci"), Miller et al. (U.S Pub. No. 20200162236, hereinafter referred to as "Miller") and Taima et al. (U.S Pub. No. 20170163841, hereinafter referred to as "Taima") in further view of Darnell et al. (U.S Pub. No. 20190378142, hereinafter referred to as "Darnell")

	Regarding Dependent Claim 6 (Currently Amended), the combination of Bartolucci and Miller do not explicitly teach the apparatus of claim 5, wherein the hardware processor is configured to transcode an endorsed storage request into an image layer of the CMYK image format that is only decodable by a subset of blockchain peers of the blockchain.
	Wherein Darnell teaches the apparatus of claim 5, wherein the hardware processor is configured to transcode an endorsed storage request into an image layer of the CMYK image format that is only decodable by a subset of blockchain peers of the blockchain (Par. (0003) "Since a blockchain is a distributed system, before adding a transaction to a blockchain ledger, all peers need to reach a consensus status."; blockchain peers), (Figure 2A labels 204, 206, 208, 21 0; subset of blockchain peers). (Par. (0033) "The single-use biometric token with limited expiry uses a permissioned blockchain network 116, which is composed of a set of N nodes or peers"; subset of blockchain peers (set of N peers) associated with biometric token), (Par. (0064) "validating a biometric token for a transaction, according to example embodiments. The method may include creating an encoded token, including a user image[ .. ] it can be detected through a decoding module on a server system.,"; encoded token containing image during decoding process), (Par. (0065) "within the image, such as locations of identifiable objects (e.g., eyes and noses of human subjects), shapes of objects (e.g., a binary mask or chaincode of an object in an image), the inertia of an image, a low-pass filtering of an image, the Most Significant Bit of every pixel in a selected color plane (luminance, chrominance, Red, Green, Blue, etc.)"; CMYK image format (RGB red green blue image format)), (Par. (0067) "a decoder process decodes the image file to authenticate the user's identity, which extracts the token from the received image. The application or decoder process transfers the token to the server component."; decoding the image associated with and by subset of peers with token))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Darnell to the receiving of storage requests that have been endorsed by blockchain peers, a process that selects a group of endorsed storage request to be stored together and ordering the group of endorsed 
Taima because of the analogous concept of securely protecting communication by encoding confidential data of users in a network. Darnell includes a process of transcoding the endorsed storage request into an image layer of the CMYK image format and making it only decodable by a subset of blockchain peers. This becomes significant because it only allows access and the ability to decode the image format with the corresponding and select group of peers in the blockchain. This not only securely protects the contents of the transactions by making it not visible to other users but it only allows the data to be decoded and view by endorsed validated and trusted peers in a blockchain. This prevents outside entities attempting to gain access from predicting not only what the image contains but which peer in the blockchain is the intended recipient. This adds deceptive factor in the encoding process and protects the system from harm, tampering and modification to data as its being transmitted and decoded.
The motivation to combine these references is because by only allows access and the ability to decode the image file to subsets of peers in a blockchain network it provides peers/node a set of rules and an extra layers of security by creating a secure channel of communication between the encoder of the data and the decoder of the image that is able to view the contents. This in return leads to a more effective and authenticated encoding process by assuring peer/nodes in the blockchain that not even


Regarding Dependent Claim 14 (Original), claims 14 is a method claim that recite similar limitations to the apparatus of claim 6 and the teachings of Bartolucci, Miller, Taima and Darnell address all the limitations discussed in claim 6 and are thereby rejected under the same grounds.
	

Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Zachary; Christopher L. (U.S. Pub. No. 20190385269) "EMBEDDING BLOCKCHAIN INFORMATION IN DIGITAL IMAGES". Considered this reference because it addressed the embedding and encoding of digital images in a blockchain.

Griffin; Adam L. (U.S Patent. No. 20200351075) "MUL Tl-LAYERED IMAGE ENCODING FOR DATA BLOCK". Considered this application because it relates 

Tran; Bao (U.S Pub. No. 20180117446) "SMART DEVICE". Considered this application because it addressed the concept of steganography and encoding images while using a blockchain network.

Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.A.H./Examiner, Art Unit 2497                                                                                                                                                                                                        /ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497